NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


MARQUICE ANDERSON,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D18-3987
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 24, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Michael F. Andrews,
Judge.

Rachael E. Reese of O'Brien Hatfield, P.A.,
Tampa, for Appellant.



PER CURIAM.


             Affirmed.


VILLANTI, BLACK, and ATKINSON, JJ., Concur.